Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding the newly added language to claim 7 that recites “splitter that receives a second set of forward optical signals of the forward signal from the two optical demultiplexers, wherein the optical multiplexer receives and recombines the send set of forward optical signals …”, there is no antecedent basis for “the send set of signals”, as now recited, and it is also unclear which device “further comprises” the recited structures (i.e. if all the structures are in a LEO or a GEO or some structures are in a LEO and some in a GEO).  For example, if one demultiplexer is in each LEO, an optical receive block and a beam splitter will receive the forward path data “from sequential demultiplexers” (one in each satellite connected “serially”) as opposed to the intended simultaneously receiving forward signals from two demultiplexers (connected in parallel) in the same satellite.  Correction is required. 

Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103(a) as unpatentable over Patent Pub. 2002/0077099 to LaPrade in view of Patent Pub. 2021/0092640 to Ravishankar and Patent 6,545,787 to Lenormand and 2005/0286896 to Kinoshita.  


Regarding claim 1, LaPrade teaches a forward data distribution network for low-earth orbit (LEO) constellations, the forward data distribution network comprising:

a plurality of LEO constellations, each including a plurality of LEO spacecraft orbiting in an LEO plane (see Figs. 1-3 Leo satellites 12 and see sections [0025] and [0038], which teaches a constellation of LEO satellites); and 
at least one geostationary earth orbit (GEO) spacecraft in communication with a plurality of ground gateways, the at least one GEO spacecraft configured to: 
receive forward communication traffic including radio-frequency (RF) data streams uplinked from the plurality of ground gateways (see section [0039], which teaches that the GEO satellite 11 receives data from ground based GBF 14);
convert the received forward communication traffic into an aggregated forward traffic; and downlink the aggregated forward traffic optically to line of sight (LOS) LEO spacecraft of each LEO constellation for being dis-aggregated and distributed to each LEO spacecraft of the plurality of LEO spacecraft in the LEO constellation in the LEO Plane (see section [0039] which teaches that the GEO satellite transmits data optically (see section [0042]) to the “subset of LEOs which are simultaneously illuminated by the GEO satellite 11” (which are “in view” which “line of sight” (LOS) of the GEO which are the recited “LOS LEO”). 
The differences between claim 1 and LaPrade is that Laprade explicitly teaches only one LEO constellation (not a “plurality of LEO constellations”) as recited in the first feature and only teaches one gateway 14 (not a “plurality of ground gateways”). 
In an analogous art, Ravishankar teaches a mobile/satellite wireless network which employs a plurality of LEO constellations.  See for example, Figs. 3 and 10 and section [0111] for explicitly teaching a plurality of LEO constellations and see section [0053], which teaches communications between the LEO constellation satellites and also links between the GEO and LEO satellites. See also section [0065], which teaches a GEO constellation and multiple ground gateways in communication with the GEOs.  
Therefore, as both LaPrade and Ravishankar teach a GEO satellite downlinking communications to LEO satellites and as Ravishankar explicitly teaches using a plurality of LEO constellations and a plurality of ground gateways to the GEOs, it would have been obvious to one of ordinary skill in the art to modify LaPrade to use more than one LEO constellation and GEO ground gateway, as this gives more coverage and/or increases the views to the ground based receiving terminal. 
Regarding the feature of claim 1 reciting “via the LOS LEO spacecraft of the LEO constellation”, as described above, LaPrade teaches in section [0039] that only a subset or one of the LEOs are “illuminated” by the GEO”, where “illuminated” means in line of sight (LOS).  Additionally, LaPrade teaches that a constellation may be one or more satellites.  LaPrade also teaches in section [0041], that if a LEO satellites’ capacity is exceeded another LEO satellite in the constellation is used.  Therefore, if a constellation in LaPrade is two LEO satellites and the bandwidth of the LOS LEO (which receives the data from the GEO) is exceeded, the data is also “disaggregated and sent to the second LEO in the constellation”, by the GEO (not via the LEO as now recited). Regarding the feature that the disaggregation is “via the LEO”, as was described above, Ravishankar teaches (sections [0053], [0058], [0081] and [0088]) using ISLs for “intra” communications between satellites in a LEO constellation.  See also the last sentence in section [0109], which explicitly teaches that packet routing tables are used and distributed between all the GEO and LEO satellites, so that packet data may be most efficiently transmitted using any path through the LEO and GEO constellations (“intra” paths) and/or a path using both the LEO and GEO constellations (“inter” paths).   
Therefore, as LaPrade teaches a GEO dis-aggregating traffic to LOS LEOs and as Ravishankar teaches that routing tables are used to allow both GEOs and LEOs to route (“dis-aggregate”) data in an “intra” or “inter” constellation manner, it would have been obvious to modify LaPrade to dis-aggregate data via the LOS LEO, for the reasons taught in section [0109] of Ravishankar.  


Regarding the features of claim 1 reciting “for different LEO spacecraft” and
“wherein forward data from the aggregated forward traffic for each LEO spacecraft in the LEO constellation is uniquely identified by wavelength”,  


In an analogous art, Lenormand teaches a satellite system which forwards traffic between satellites in a constellation, where specific wavelengths are used to identify the final destination satellite.  See for example, the discussion in column 2 lines 1-8, column 4 lines 25-27 (which teach the destination satellite is identified by wavelength) and dependent claim 13, which explicitly teaches “a plurality of different wavelengths are used to uniquely address and identify each satellite in said constellation of satellites”. Therefore, upon receiving a communication of it’s assigned wavelength a satellite will “dis-aggregate” (or use) this traffic for itself, and a given satellite will pass on traffic of the other wavelengths as it is not intended for itself, which meets the recited features.      
Therefore, as LaPrade/Ravishankar teach that routing tables are used to allow both GEOs and LEOs to route (“dis-aggregate”) data in an “intra” or “inter” constellation manner, and as Lenormand explicitly teaches uniquely identifying destination satellites in a constellation by specific wavelengths, it would have been obvious to modify LaPrade/Ravishankar with this conventional way of forwarding traffic among satellites, for the reasons taught in Lenormand.  

Regarding the amendments to claim 1 which now recite “wherein each LEO spacecraft of the plurality of LEO spacecraft further includes a forward optical ring multiplexer to disaggregate and distribute forward data to other LEO spacecraft in the LEO constellation, the forward optical ring multiplexer comprising an optical multiplexer that receives and recombines a plurality of optical signals to generate the forward data and distribute to the other LEO spacecraft”, it is first noted that this added language is different from the previous version of dependent claim 7,(“receives and recombines”), and the multiplexer 94 of Lenormand (as shown in Fig. 6), has 4 inputs and an output which “receives and recombines a plurality of optical signals”, as recited, but does not explicitly use the term “optical ring” to describe the multiplexer, although the claim sets forth that the “optical ring multiplexer” is an “optical multiplexer” (so it is unclear if the term “ring” is needed, however, in order to address the feature of an “optical ring”, Kinoshita is added). 
In an analogous art, Kinoshita teaches an optical ring network (as shown in Fig. 1) which includes a plurality of multiplexers and demultiplexers. See also Figs. 4-6, sections [0054] and [0061] to [0063], which teach that the optical rings 16/18 include multiplexers 204. 
Therefore, as LaPrade/Ravishankar/Lenormand teach multiplexers which receive and recombine optical signals to forward data, and as Kinoshita explicitly teaches the use of multiplexers in an optical ring configuration, it would have been obvious to modify the LaPrade/Lenormand combination with this conventional way of using multiplexers in a ring configuration to forwarding traffic among satellites, for the reasons taught in both Lenormand and in Kinoshita.  
Regarding claim 2, which recites “wherein the LOS LEO spacecraft of each LEO constellation that receives the downlinked aggregated forward traffic is in view of the GEO spacecraft and is configured to pass the downlinked aggregated forward traffic to a respective LEO spacecraft of the plurality of LEO spacecraft of that LEO constellation in the LEO plane”, see section [0039] of LaPrade which teaches that LEOs in view of the GEO receive the downlink traffic, where the LEOs forward to another LEO, and see sections [0053] and [0058] of Ravishankar which teach that each LEO satellite includes both “Intra” and “Inter” links to communicate between the LEOs, and delay sensitive traffic may be routed exclusively through LEOs, and see sections [0081] and [0088], which teach performing handoffs with LEOs (due to motion of LEO satellites) which requires sending the downlinked data “to a respective LEO”, as recited.  
Regarding claim 3, which recites “wherein each LEO spacecraft of the plurality of LEO spacecraft of each LEO constellation is configured to optically communicate LEO to LEO forward traffic”, see section [0042] of LaPrade, which teaches using optical transmission between LEOs, and see sections [0064] and [0076] of Ravishankar, which also teach using optical links, as recited.  
Regarding claim 9, which recites “wherein the GEO spacecraft is a member of a GEO constellation including a plurality of GEO spacecraft, wherein each GEO spacecraft of the GEO constellation has line-of-sight (LOS) forward optical links with LOS LEO spacecraft in a plurality of LEO constellations in a plurality of LEO planes and also has line of sight forward RF links with a plurality of ground gateways”, Ravishankar teaches GEO constellations and LaPrade teaches a GEO communicating to LOS LEOs, as recited.   
Regarding claim 10, which recites “wherein the GEO spacecraft is a member of a GEO constellation including a plurality of GEO spacecraft, wherein each GEO spacecraft of the GEO constellation has line-of-sight (LOS) forward optical links with LOS LEO spacecraft in a plurality of LEO constellations in a plurality of LEO planes and also has line of sight forward optical links with a plurality of ground gateways”, as described above, LaPrade teaches LOS connections from a GEO to LEOs and as Ravishankar teaches GEO constellations and a plurality of gateways, the combination of LaPrade and Ravishankar teach and/or render obvious these features as, as recited. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 3 above, and further in view of U.S. Patent Pub. 2019/0007127 to Ward. 

Regarding claim 4, which recites “wherein each LEO spacecraft of the plurality of LEO spacecraft in an LEO constellation includes a LEO-to-GEO laser communication terminal (LCT), a first LEO-to-LEO LCT and a second LEO-to-LEO LCT”, as the references applied to claim 1 do not explicitly mention laser connections between GEO and LEO, Ward is added.   
In an analogous art, Ward teaches a mobile/satellite wireless network which employs a GEO and LEO constellations.  See for example, section [0121] for explicitly teaching that the communications between GEO and LEO satellites are “laser and/or microwave technologies” and see section [0128] for “intra” satellite communications.  
Therefore, as both LaPrade and Ravishankar teach a GEO satellite downlinking communications to LEO satellites and as Ward explicitly teaches using laser types of communications, it would have been obvious to one of ordinary skill in the art to modify LaPrade to use lasers, as Ward teaches that lasers are one of many conventionally used methods of both intra and inter satellite links. 
Regarding claim 5, which recites “wherein each LEO constellation includes a plurality of LEO spacecraft, and a first LEO LCT of a first LEO spacecraft is in communication with a second LEO LCT of a second LEO spacecraft”, as all of LaPrade, Ravishankar and Ward teach LEO to LEO links, the combination of references teach these features.   
Regarding claim 6, which recites “wherein the LEO-to-GEO LCT is configured to establish an optical communication link between that LEO spacecraft and a GEO spacecraft when it is in line of sight, wherein the optical communication link comprises a forward-optical link”, as described above, LaPrade teaches a GEO transmitting (optically) to all line of sight LEOs, where these links may be considered as “high-data-rate”, as this is a relative term. 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 4 above, and in view of Patent Pub. 2018/0227054 to Hreha. 

Regarding claim 7, which now recites “further comprising 
two optical demultiplexers that receive and disaggregate a forward signal; 
a forward optical receive (RX) block that receives a first set of forward optical signals of the forward signal from the two optical demultiplexers, and
a beam splitter that receives a second set of forward optical signals of the forward signal from the two optical demultiplexers, wherein the optical multiplexer receives and recombines the send set of forward optical signals as to generate the forward data and optically transmit the forward data”, regarding the ambiguity regarding the location and connection of these recited structures (and the claim language not requiring that the first and second sets of forwarded signals are different), Lenormand teaches a single multiplexer 94 and a beam splitter 82 (see sections [0032] to [0035]), which sends signals to a coupler 96 (forward receive block), if these structures are present in the ring structures as in Knoshita, simply forwarding the signals in a ring configuration will read on the language as currently recited. However, to more explicitly teach beam splitters3 receiving signals from demultiplexers, Hreha is added.
In an analogous art, Hreha teaches a satellite network which employs regenerative repeaters between LEO satellites.  Regarding the recited components of multiplexers, demultiplexers, beam splitters and switches, see Fig. 9A of Hreha, which shows these components and as described in section [0120] to [0130] and see section [0039], which teaches LEO satellites.




Therefore, as LaPrade combination teach intra communications between LEO satellites using multiplexers, demultiplexers, beam splitters and forward receive blocks,  and as Hreha explicitly teach using the recited components between LEOs, it would have been obvious to one of ordinary skill in the art to modify LaPrade to use these components, as they are conventionally used for LEO to Leo satellite communications (and for the reasons taught in Hreha). 
Regarding claim 8, which recites “wherein the forward ring multiplexer is implemented digitally using digital demodulation, digital routing, digital switching and digital modulation to disaggregate and distribute forward data digitally as a regenerative repeater”, see the cited portions of Lenormand, Kinoshita and Hreha. 

Response to Arguments
Applicant's arguments filed 7-15-22 have been considered but they are now moot in view of the newly applied reference to Kinoshita and the section 112 rejection regarding the ambiguities of where the recited structures are located and the ambiguity of whether these components are directly connected or connected with intervening devices, etc.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646